Citation Nr: 0207027	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension in the amount of $11,550, including 
the issue of whether the overpayment was properly created.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from May 1944 to June 
1945.  He died in April 1989.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 decision by a Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas (the RO).  In its decision, the Committee denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $11,550.  
The Committee found that the appellant's alleged failure to 
report income received from a retirement program in 1993, 
1994 and 1995 represented bad faith constituting a legal bar 
to the granting of a waiver.  The appellant testified at a 
travel board hearing chaired by the undersigned Board Member 
at the RO in October 2001 in connection with her appeal.  

As developed and certified for review by the Board, the issue 
on appeal was limited to the question of entitlement to a 
waiver.  However, the contentions raised by the appellant and 
the circumstances shown by the evidence of record pertaining 
to her income during the period covered by the overpayment 
raise a question as to whether creation of the overpayment 
was proper, either in whole or in part.  This issue is 
inextricably intertwined with the waiver issue and must be 
adjudicated before the waiver issue is reviewed.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined if the underlying merits of any denied claim 
pending before the Board must be reviewed).  While the RO 
issued an administrative decision in August 1999 finding that 
the creation of the debt was valid, that aspect of the claim 
was not addressed in the subsequent statement of the case.  
The Board will proceed to address the creation issue despite 
the absence of a statement of the case since, for reason 
which will be made clear below, no prejudice will result to 
the appellant by the Board's consideration of this matter.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


FINDINGS OF FACT

1.  The appellant was overpaid improved death pension 
benefits in an amount no greater than $4,700 as the result of 
her failure to report funds received in 1993 and 1995 in the 
form of withdrawals from a retirement account.  To that 
extent, the indebtedness was properly created.

2.  The appellant did not demonstrate bad faith in this 
matter.  

3.  The appellant was at fault in creation of the 
indebtedness since she had been previously notified on 
numerous occasions that she was obligated to report to the VA 
all income received from any source.

4.  The VA was not at fault in the creation of an 
indebtedness in an amount not exceeding $4,700.

5.  Recovery of the indebtedness would result in unjust 
enrichment of the appellant.

6.  Recovery of the indebtedness would partially defeat the 
purpose of VA death pension benefits.

7.  The appellant did not change her position to her 
detriment as the result of the payment of VA death pension 
benefits.

8.  Recovery of the indebtedness would result in undue 
hardship to the appellant.  


CONCLUSIONS OF LAW

1.  An overpayment of improved death pension in the amount 
not to exceed $4,700 was properly created; creation of an 
overpayment exceeding that amount was not proper.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.3, 3.271 (2001).

2.  There is no showing of bad faith on the part of the 
appellant in the creation of the indebtedness and no 
statutory bar to a waiver of the loan guaranty indebtedness. 
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (2001).

3.  Recovery of an overpayment of improved death pension in 
the amount of $4,700 plus accrued interest would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking waiver of recovery of an 
indebtedness to VA due to an overpayment of improved death 
pension benefits paid to her during calendar years 1993, 1994 
and 1995.  The overpayment was established after the RO 
determined that the appellant had received previously 
unreported income from a private retirement program in 1993.  
The RO then proceeded, on the assumption that the retirement 
program payments represented a source of recurring income, to 
retroactively terminate her pension award through October 
1995.  The appellant argues that the withdrawals were one-
time payments and that she did not, in any event, believe 
that they represented countable income.  She also disputes 
the amount of the indebtedness, contended that VA triple 
counted her withdrawal of monies from a private pension plan.  
She denies bad faith in connection with this matter and 
claims that having to repay the debt would cause her 
financial hardship.  

In the interest of clarity, the factual background of this 
case will be set forth initially.  The relevant law and VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the request for a waiver and render a 
decision.  

Factual background

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or a Child, in May 1989 following the 
veteran's death as a result of cancer during the preceding 
month.  She reported that she had been born in September 1935 
and that she currently had no income or assets.  Pension was 
awarded to her in May 1989 effective as of the first day of 
that month.  The appellant was notified by letter that the 
amount of the award was based on her receipt of no income 
from any source.  The notification letter advised her that 
the rate of VA pension was directly related to her income and 
that an adjustment must be made whenever her income changed.  
She was advised that she was therefore required to provide 
immediate notice of receipt of any income from a source other 
than that itemized in the letter and must also report any 
changes of income.  The appellant was advised that failure to 
provide such notice could result in the creation of an 
overpayment in her account.  Subsequent notice letters mailed 
to the appellant following amendments to the death pension 
award contained substantially equivalent information.  

In July 1990, May 1991, May 1992, May 1993 and June 1994 the 
appellant executed VA Form 21-0518, Improved Pension 
Eligibility Verification Report (surviving spouse with no 
children), in which she reported that she had no income from 
any source and that she had no assets other than small 
amounts of cash held in bank accounts.  On each form she 
checked the box indicating that there had been no changes of 
income and that she had had no one-time receipt of income.  

In late 1994, at a date not documented in the record, the RO 
learned that the appellant had received previously unreported 
unearned income of $3,000 in 1992 in the form of a 
distribution from a retirement account with the College 
Retirement Equities Fund.  There is information in the file 
that the RO sent the appellant a letter on October 24, 1994, 
a copy of which is not of record, regarding this reported 
income.  In a November 1994 statement, the appellant replied 
that after the veteran's death she had been unable to pay off 
all of his funeral expenses and that she had had to withdraw 
$3,000 from her teachers' retirement fund to pay the balance 
to the funeral home and a bilateral collector.  Attached were 
copies of checks paid to the funeral home, her lawyer and the 
bill collector.  

In March 1995 the RO requested additional information 
concerning the College Retirement Equities Fund.  The 
appellant replied that she had participated in the fund since 
August 1967 and that she did not receive money from the fund 
since she was not old enough.  An April 1995 statement from 
the Teachers Insurance and Annuity Association, College 
Retirement Equities Fund (TIAA-CREF), confirmed that the 
annuity contracts were issued to the appellant in August 1967 
and that she was not currently receiving benefits from them.  

By a letter dated June 1, 1995, the RO informed the appellant 
that it had received her signed statement concerning unearned 
income received in 1992 and that, based on this verification, 
the RO proposed that her death pension benefits be adjusted 
to reflect annual countable income of $3,000 as of February 
1, 1992.  The appellant was given 60 days to submit evidence 
to show that the proposed action should not be taken.  The 
appellant was notified on August 3, 1992, that the proposed 
action had been taken.  The amendment to the death pension 
award resulted in an overpayment of $3,000 for the period 
from February 1, 1992, through February 1, 1993.  

In September 1995 the appellant requested a waiver of the 
$3,000 overpayment, arguing that the money had been used to 
pay the veteran's funeral expenses.  She explained that she 
did not think of the money as income.  Enclosed with the 
waiver request was a current financial status report, VA Form 
20-5655, in which she reported that her only source of income 
consisted of VA benefits of $448 per month and that her 
average monthly expenses totaled $458.  By a decision of 
October 1995, a Committee on Waivers and Compromises denied 
the waiver request.  

In a November 1995 letter, the appellant advised the RO that 
she had informed the RO in mid-September that she had found 
out that on her 60th birthday she would qualify for Social 
Security benefits.  She informed the RO that on October 6 she 
had received a check for $534 and that the VA check of $448 
per month could be stopped.  

In December 1995 the RO informed the appellant that it had 
received her signed statement concerning unearned income she 
had received in 1993 and that the RO was proposing to adjust 
her death pension award from February 1, 1993, to reflect 
annual countable income of $4,200 and to terminate the award 
altogether from November 1, 1995.  In March 1996, the 
appellant was informed that the proposed actions had been 
taken.  The amendment reflected countable income of $4,200 
per year for the period from February 1, 1993, through 
October 31, 1995.  

In March 1996 the appellant submitted photocopies of the 
front and back sides of a check for $2,300 to document her 
payment of funeral expenses for the veteran.  In March 1996 
the Committee on Waivers and Compromises reconsidered the 
waiver request and found that, in view of her age, health, 
education, experience, and understanding at the time the debt 
was created, and since she had submitted evidence of payment 
of funeral expenses, collection of the $3,000 debt would be 
against equity and good conscience and waiver of recovery of 
the overpayment was granted.  

In letters received in May 1998, the appellant stated that 
she had made a one-time withdrawal of $4,200 from her small 
retirement account, thinking it was her own money, and had 
used it to repay her mother and had not thought of reporting 
it.  

According to the record, the appellant requested in July 1998 
that the overpayment of $11,550 created by the retroactive 
amendment of her death pension award from February 1993 
through October 1995 be waived.  The Committee reviewed the 
waiver request in November 1998.  Citing the appellant's 
failure to report any income on eligibility verification 
reports from 1993 through 1995 and her failure to return a 
financial statement sent to her in May 1998, the Committee 
found the appellant to be guilty of bad faith and denied a 
waiver without consideration of any current financial 
hardship.  

In a VA Form 9, Appeal to the Board of Veterans' Appeals, the 
appellant stated that she had drawn only $4,200 from her 
retirement account but that the VA had assumed that she had 
drawn this amount for three years.  She stated that she 
withdrew the money in good faith, believing that it was not 
income.  She related that at the time of the withdrawal she 
was caring for her elderly mother and had no other source of 
income.  She claimed that having to repay $4,200 would be an 
undue hardship.  She denied having made any false or 
misleading statements to the VA.  

In April 1997 the appellant submitted a copy of a letter from 
a consultant at TIAA-CREF indicating that annuity contracts 
had been issued to her in August 1967 through the University 
of Arkansas and that she was not currently receiving any 
benefits from these annuity contracts. 

Beginning in May 2001, both the appellant and the RO 
undertook additional steps to obtain documentation from TIAA-
CREF to verify the precise amount of cash withdrawals made by 
the appellant from her annuity account.  In a June 2001 
statement, TIAA-CREF reported that in August 1995 the 
appellant had received gross payments of $39.27 and $960.73 
and that she had received additional gross payments in March 
and May 2001.  It was reported that the appellant had elected 
to annuitize on her remaining accumulations and would receive 
quarterly payments for the remainder of her life.  

At her October 2001 hearing, the appellant testified that a 
VA employee had told her that the RO had assumed that she had 
withdrawn $4,200 in 1994 and 1995 as well as in 1993 and had 
established the overpayment on that basis.  She indicated 
that she was not receiving an annuity or other payments 
coming in from TIAA-CREF every year, believing that she had 
to be 65 years old to receive those funds.  She testified 
that the debt has made it impossible for her to obtain credit 
to buy a car or house.  She stated that repayment of even 
$1,200 would be a hardship for her.  Her only income 
consisted of Social Security benefits of less than $600 per 
month.  She argued in essence that considering the withdrawal 
from her TIAA-CREF account as recurring income constituted VA 
fault.  

During the October 2001 hearing the appellant submitted into 
the record and waived RO consideration of an October 2001 
statement from TIAA-CREF which itemized withdrawals made from 
the retirement annuity accounts for 1993 through 1995.  The 
report indicates that there were no withdrawals in 1994.  In 
1993, withdrawals of $2,000 and $1,000 were made on February 
5 and March 3, respectively.  On August 23, 1995, there were 
withdrawals of $39.27 and $182.37.  

The Law and Regulations

VA pension benefits

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 1991 & Supp. 2001).  Death pension may be paid to 
the surviving spouse of a veteran who met the service 
requirements of 38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1541 
(West 1991 & Supp. 2001).  

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level. Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports. Recipients of pension income are required to report 
any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 1991 & Supp. 2001).

The rate of death pension payable to an entitled payee is 
based on the amount of countable income received.  Pension is 
payable at a specified annual maximum rate, which is reduced 
on a dollar for dollar basis by income on a 12-month 
annualized basis.  38 U.S.C.A. §§ 1503, 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.3, 3.23 (2001) payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which it was received unless 
it is specifically excluded by regulation.  38 C.F.R. 
§§ 3.3271, 3.272 (2001).  The maximum annual rates of 
improved pension are specified by statute in 38 U.S.C.A. 
§§ 1521 and 1542 (death pension), as increased from time to 
time under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a) (2001).  
The maximum annual rates of death pension for a surviving 
spouse with no dependents was $5,106 from December 1, 1992, 
$5,239 from December 1, 1993, and $5,386 from December 1, 
1994.  See VA Adjudication Procedures Manual M21-1, Part I, 
Appendix B.  

In calculating the amount of pension benefit payable, old age 
and survivor's insurance and disability insurance under title 
II of the Social Security Act is considered income which the 
VA pension benefit can only supplement if such income is less 
than the statutorily- defined maximum income ceiling for 
receipt of VA pension.  38 C.F.R. § 3.262(e) & (f) (2001).  
For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 1991 & Supp. 2001).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2001).  

Equity and good conscience

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a Committee that collection 
would be against equity and good conscience.  The term 
"overpayment" refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
1.962 (2001).  

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2001).  

In essence, "equity and good conscience" means fairness to 
both the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements. The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  38 
C.F.R. § 1.965(a) (2001).  The elements to be considered are:

1)  Fault of the debtor.  Where the actions of 
the debtor contribute to creation of the debt.  

2)  Balancing of faults.  Weighing fault of the 
debtor against VA fault.  

3)  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.  

4)  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the 
objective for which benefits were intended.  

5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the 
debtor.  

6)  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 
1.965 (2001).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis  

Preliminary Matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  In the present 
case, the record shows that the appellant has been repeatedly 
advised of the legal basis for the decision made in her case 
and of the evidence necessary to support her waiver claim, in 
particular, records from a private annuity carrier, TIAA-
CREF.  The appellant is well aware of the significance of 
this evidence and has arranged for its submission.  The basis 
for the denial of a waiver were again fully set forth in the 
statement of the case, as were the applicable law and 
regulations.  The transcript of the October 2001 travel board 
hearing shows that these matters were discussed at length.  
In the aggregate, these documents are sufficient to fully 
apprise the appellant of the evidence necessary to 
substantiate her appeal.  

The VCAA also requires the VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits under the law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  The RO has made a diligent effort to assist the 
appellant in obtaining critical records from TIAA-CREF 
pertaining to the period relevant RO the overpayment.  The 
appellant has identified no other records which would serve 
to clarify the issues involved in the appeal, nor has the 
Board identified any from the record.  

Accordingly, the Board is satisfied that the VA has met its 
statutory obligations under the VCAA and that no further 
assistance or notification to the appellant is required.  

Discussion

In adjudicating this claim, the Board will sequentially 
address the subissues of creation of the indebtedness, bad 
faith and equity and good conscience. 

(i.)  Creation of the Indebtedness

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Under 38 U.S.C.A. § 7104(c) (West 1991 & Supp 1999), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.

The appellant has challenged the amount of the indebtedness 
calculated by the RO.  In essence, she argues that the monies 
she received from TIAA-CREF was counted three times (hearing 
transcript, pages 5-6).  The record on appeal supports the 
appellant's contention.  Information from TIAA-CREF documents 
a non-recurring payment of $4,200 during the period in 
question.  The RO, however, assumed that payments of $4,200, 
or smaller payments totaling $4,200, were being made on a 
recurring basis rather than as single one-time disbursements.  
Clarification from TIAA-CREF was not received until October 
2001 and the RO refused to concede its nonrecurring character 
during the interim.  Now that definitive information 
concerning the amounts and the nature of the payments is of 
record, it is clear that the appellant had not converted her 
policies to an annuity program during the period from 1993 
through 1995 and that counting the payments in question as 
recurring income was not warranted.  The appellant is instead 
entitled to have her award revised under the regulation 
pertaining to nonrecurring income, which provides as follows:

Nonrecurring income means income received 
or anticipated on a one-time basis during 
a 12-month annualization period (e.g., an 
inheritance).  Pension computations of 
income will include nonrecurring income 
for a full 12-month annualization period 
following receipt of the income.  
38 C.F.R. § 3.271(a)(3) (2001).

Since all five of the documented payments from TIAA-CREF were 
made during the period covered by the overpayment, each must 
be annualized for a period of one year beginning on the date 
of receipt of each payment but no later.  Recomputation of 
the award under 38 C.F.R. § 3.271(a)(3) results in 
elimination of a large portion of the overpayment and reduces 
the indebtedness to an amount that the Board has  calculated 
as $4,700.  This calculation may or may not be accurate to 
the last dollar, but it is close enough to serve as a working 
figure for purposes of the waiver determination.  In light of 
the decision below, an exact computation is not necessary.  

The Board therefore finds that an overpayment not to exceed 
$4,700 was properly created and is subject to waiver 
consideration but that creation of additional indebtedness 
above that amount was not proper.  

(ii.)  Fraud, misrepresentation or bad faith

The terms "fraud" and intentional misrepresentation of fact 
signify the intentional failure to disclose pertinent facts 
for the purpose of obtaining or retaining eligibility for VA 
benefits, with knowledge that the misrepresentation or 
failure to disclose may result in the erroneous award or 
retention of such benefits.  38 C.F.R. § 3.1(aa) (2001).  See 
also VAOPGCPREC 4-85 (September 16, 1985).  Fraud and 
misrepresentation contain common characteristics and are 
considered as a single element.  

The term "bad faith" generally describes unfair or deceptive 
dealing by one who seeks to gain at another's expense.  A 
debtor's conduct in connection with a debt arising from VA 
benefits exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
an intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in loss to the government.  
38 C.F.R. § 1.965(b)(2) (2001).  The burden of proof in 
establishing bad faith or fraud and misrepresentation lies 
solely with the government.  

In this case, the record shows that when death pension was 
awarded to the appellant, the RO provided written information 
explaining that the rate of benefits paid to her depended in 
part on the amount of her income, and she was further 
notified of her obligation to report any changes of income or 
expenses.  Clearly, the appellant did not adhere to the 
reporting requirements when she received her payments from 
TIAA-CREF.    

While the RO has found that the failure to report the TIAA-
CREF payments constituted bad faith, the Board does not 
believe that, under the circumstances of this case, bad faith 
can logically be inferred from the mere fact of failing to 
report the payments.  The appellant has offered a plausible 
explanation for her nonreporting the TIAA-CREF payments, 
stating under oath that she believed that by taking money out 
of her retirement fund she was merely receiving her own money 
and that such payments did not constitute income which was 
reportable to VA.  Her understanding of the legal status of 
the payments under VA regulations was incorrect but was not 
unreasonable from the perspective of a lay person.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
noted that the United States Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).
However, ignorance of the law, though not excused, does not 
constitute bad faith.

The appellant has been consistent in her allegations 
concerning the circumstances and purposes of the retirement 
fund withdrawals, and there is no indication in file that she 
has misrepresented any material fact.  In the judgment of the 
Board, the circumstances surrounding the creation of the  
overpayment of death pension to the appellant do not 
establish any willful intent on the part of the appellant to 
obtain or retain VA benefits to which she knew she was not 
entitled or to seek an unfair advantage with knowledge that 
doing so would result in a loss to the government.  In the 
absence of such intent, the Board does not find that she 
acted with bad faith or with fraud and misrepresentation in 
her dealings with the VA, such as to preclude consideration 
of a waiver.  

(iii.) Equity and good conscience

As discussed above, waiver of recovery of an overpayment may 
be authorized if collection of the debt would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. 
§ 1.964.  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  

"Equity and good conscience" involves a variety of elements.  
Under the regulation, the elements to be considered are (1) 
fault of the debtor, (2) balancing of the faults, (3) undue 
hardship, (4) whether recovery would defeat the purpose of 
the benefit, (5) unjust enrichment, and (6) changing position 
to one's detriment.  38 C.F.R. § 1.965 (2001).  The list of 
elements set forth in the regulation is not all inclusive.  
The Board will separately discuss each of the six elements as 
it applies to the present case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  

Under VA regulations "fault of the debtor" exists "where 
actions of the debtor contribute to creation of the debt."  
38 C.F.R. § 1.965(a)(1) (2001).  See also VBA Circular 20-90-
5 (February 12, 1990).  

The record shows, as noted above, that when death pension was 
awarded to the appellant, the RO provided her with written 
information that explained that she was obligated to report 
any change of income and that the amount of income she 
received would affect the rate of pension paid.  The notices 
showed the amount and source of income in each category used 
in the computation of her award.  Similar notices were 
provided to her on a number of later occasions, and the 
appellant was requested on subsequent occasions to fill out 
annual eligibility verification reports by furnishing 
information concerning income received under each category.  
At no time did she report the receipt of TIAA-CREF payments, 
either in the eligibility verification reports or in other 
communications.  The appellant was therefore clearly at fault 
in the creation of the indebtedness to the VA.  In addition, 
the appellant made only perfunctory efforts to obtain the 
necessary information concerning the retirement account 
payments.  She was slow in authorizing TIAA-CREF to release 
it and appears to have taken an inordinately long time to 
obtain the statement showing the amount of the actual 
payments.  Her apparent lack of diligence in this respect 
constitutes additional fault on her part which led to 
enlargement of the overpayment beyond the proper amount that 
would have existed if the true facts regarding the 
nonrecurring nature of the TIAA-CREF withdrawals had been 
documented earlier.  

The second of the equity and good conscience requirements 
entails balancing of the appellant's fault against any fault 
on the part of the VA.  

The RO was clearly without fault in the initial creation of 
the overpayment.  The RO promptly and accurately processed 
the annual pension awards on the basis of the income 
information supplied by the appellant, which in every case 
consisted of information that she had received no income from 
any source.  Upon discovery of the appellant's receipt of the 
TIAA-CREF payments, the RO promptly notified her to that 
effect and gave her time to clarify the situation before 
adjusting the pension award.  The notice included an 
explanation of how the appellant could ameliorate the 
potential indebtedness.  After creation of the indebtedness, 
the RO continued to attempt to obtain information from the 
appellant concerning the TIAA-CREF payments.  The RO cannot 
be said to have been entirely without fault, however, since 
it persisted in characterizing the TIAA-CREF payments as 
recurring income in the face of contrary information.  The RO 
took the position that the payments were to be regarded as 
recurring in nature until the appellant submitted evidence of 
their one-time nonrecurring status.  The RO appears to have 
been unreasonably rigid in doing so, considering that there 
was nothing specific in the record to contradict the 
appellant's statements concerning the circumstances 
surrounding her receipt of them.  The finding that some 
degree of fault must be borne by the RO, however, does not by 
itself outweigh the fault of the appellant in failing to 
report her income accurately.  

The third element requiring consideration is whether 
collection of the indebtedness would create undue hardship on 
the appellant by depriving her of basic necessities.  

The information of record shows that the appellant is 
currently unemployed.  At the time of the most recent 
financial statement of record, dated in September 1995, she 
had no income other than VA pension payments of $448 per 
month, with which she paid monthly expenses averaging $458 
per month.  The appellant was later awarded Social Security 
benefits which she claimed at her hearing to be less than 
$600 per month, and she now receives payments from her TIAA-
CREF accounts in an undisclosed amount.  She claims that the 
existence of the debt has made it impossible for her to 
obtain credit.  There is no current information concerning 
her monthly expenses.  

There is no evidence in the record that the appellant has any 
income other than her Social Security benefits and small 
amounts received from her TIAA-CREF account, which is now 
annuitized.  Her income is clearly below the poverty level.  
Even without current information regarding her expenses, her 
income is so low that it can not be expected cover more than 
the most basic of needs, and it must be assumed that the use 
of any of her income to defray the cost of defraying a $4,700 
indebtedness would deprive her of basic necessities and 
result in substantial economic hardship.  

The fourth element of a waiver claim requires consideration 
of whether recovery of the overpayment would defeat the 
purpose for which the benefit was intended.  The purpose of 
VA death pension is to provide at least in part for the needs 
of survivors of deceased veterans whose income falls below a 
level defined by the United States Congress.  During the 
period of the overpayment, the appellant's income fell below 
the statutorily-defined level, but since November 1995 she 
has been in receipt of Social Security benefits which are 
paid at a rate which provides income that is above the 
maximum annual rate of VA death pension.  Her receipt of 
income at a level that destroys her eligibility for VA 
pension benefits would seem to establish that making 
reasonable contributions to repay the debt would not defeat 
the purpose of VA pension benefits.  See Cullen v. Brown, 5 
Vet. App. 510 (1993).  In this limited technical sense, this 
element of the determination weighs against the granting of a 
waiver.  

The fifth element of a VA waiver determination requires 
consideration of whether the obligor would be unjustly 
enriched by failure to make restitution to the government.  A 
waiver of the government's right to recover the overpayment 
would allow the appellant to keep the proceeds of pension 
payments to which she was not entitled, and failure to make 
restitution would result in unfair gain for her.  It should 
be noted that her obligation to the VA must carry the same 
weight as any other financial obligation.  

The last element to be considered is whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  In this case, the 
appellant does not claim and the record does not show that 
the appellant relinquished any legal rights or incurred any 
additional legal obligations in reliance upon her continued 
receipt of pension benefits.  This criterion is therefore 
inapplicable in this case.

The fact that the foregoing analytical exegesis was 
undertaken to comply with the requirements of the law does 
not mean that each of the six factors carries equal weight in 
every case or that the Board is prohibited from attaching 
more importance to some factors than to others.  In the 
present case, the Board finds that the critical 
determinations in applying the equity and good conscience 
standard consist of the appellant's fault and the extent to 
which repayment would cause undue hardship.  While it cannot 
plausibly be argued that the appellant was without fault in 
failing to report the TIAA-CREF payments to the VA, it is 
equally important that her failure was not willful and that 
it was done not with mercenary motives but out of what 
appears to have been a genuine misunderstanding of the 
legalities involved.  Repayment of the indebtedness, on the 
other hand, would result in clear hardship for her, given her 
limited income.  On balance, therefore, the Board finds that 
the prospect of creating undue financial hardship for the 
appellant must be deemed the predominant consideration.  The 
Board therefore finds that recovery of the overpayment would 
be against equity and good conscience and that the 
requirements for the granting of a waiver have been 
satisfied.  


ORDER

Waiver of overpayment of Improved Death Pension benefits is 
granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

